DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending in the application.
-The 112(a) and (b) has been withdrawn due to applicant amending claim 1 accordingly.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
-Although the present 102 rejection as written has to be withdrawn based on claim 1 as amended, the FR art used in the rejection does disclose a second embodiment that describes that it is well known in the art to provide the washers of the pinion (42) and side gears (50) as independent of each other (see page 14, lines 1, 2 and 6-9 of machine translation).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 10 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 3001271. As to claim 1, FR discloses a vehicle differential, comprising: a housing (14) having an interior wall; a pinion shaft (80) mounted in the housing; a pinion gear (28) mounted on the pinion shaft; a first side gear (26) within the housing and engaged with the pinion gear; a first side gear washer (50) received between the first side gear and the housing; a second side gear (26) within the housing and engaged with the pinion gear, a second side gear washer (50) received between the second side gear and the housing; a pinion gear washer (42) separate from both the first side gear washer and the second gear washer (page 14, lines 1, 2 and 6-9 of machine translation describes that it is well known in the art to provide the washers of the pinion and side gears as independent of each other) and received between the interior wall and the pinion gear, the pinion gear washer having an outer edge that is  by an imaginary circle having a diameter equal to or greater than a diameter of the pinion shaft (the shaft 30 has two diameter parts, one at 48 and the remaining part
of shaft, the washer (tabs) engaging the part at 48 has to have a greater diameter than that part 48 in order for shaft to engage the tabs).

As to claim 2, wherein the innermost portion includes one or more segments that each have an inner surface that defines part of the innermost portion (as shown in Figures 2-4 via 40).

As to claim 3, wherein the outward portion is defined by one or more voids, each void being defined between two segments (as shown in Figures 2-4 spaces 40).



As to claim 7, wherein the one or more voids comprise between 10% and 90% of the circumference of a circle bounded by the innermost portion (as shown in Figures 2- 4, spaces between 40 are at least 10% or a little more), or wherein the innermost portion comprises between 10% and 90% of the circumference of a circle bounded by the innermost portion (as shown in Figures 2-4, radial surfaces of 40 are at least 10% or a little more).

As to claim 10, wherein the pinion gear is a first pinion gear (28) and the pinion gear washer is a first pinion gear washer (42), and wherein the differential also comprises a second pinion gear (28) that is mounted on the pinion shaft and engaged with both the first side gear and the second side gear and a second pinion gear washer (as shown in Figures 3-5) provided between the housing and the second pinion gear, the second pinion gear washer being constructed the same as the first pinion gear washer (paragraphs 115-118 in machine translation describes that 40/42 can be at both gears 28).

As to claim 19, wherein the pinion gear has a central axis and the outer surface of the pinion gear is sloped in the axial direction (as shown in Figure 1, 28 has axis A .

 Allowable Subject Matter
Claims 4, 5, 8, 9, 11-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 4) a vehicle differential having a housing having an interior wall; a pinion shaft mounted in the housing; a pinion gear mounted on the shaft; a first side gear within the housing and engaged with the pinion gear; a second side gear within the housing and engaged with the pinion gear, a pinion gear washer received between the
wall and the pinion gear, the washer having an outer edge at a maximum radial distance from an axis of the washer, an inner edge defining an opening through which the shaft is received, the inner edge defined in part by an innermost portion at a minimum radial distance from the axis and the inner edge having an outward portion spaced radially outwardly from the innermost portion, and an axially and radially inclined sidewall extending at least part of the way between the outer edge and the innermost portion, wherein the pinion gear includes a beveled portion that leads to a central opening through which the shaft is received, and wherein the washer also has a rim received adjacent to the beveled portion, and wherein the sidewall extends from a first end at the outer edge to a second sidewall end that is axially spaced from the outer edge and the rim extends from the second sidewall end to the inner edge, the rim is axially inclined so that the inner edge is axially between the first and second ends of the sidewall and in combination with the limitations as written in claim 4.

-(as to claim 11) a differential having a housing; a pinion shaft mounted in the housing; a pinion gear having an opening in which the shaft is received, and the pinion gear having an outer surface; a first side gear within the housing and engaged with the pinion gear; a second side gear within the housing and engaged with the pinion gear, a pinion gear washer having a contoured sidewall with a first and a second end, the first end having a first peripheral length relative to an axis of the washer, and the second end being axially offset from the first end and having a second peripheral length relative to the axis that is less than the first peripheral length, the washer having an inner edge defining an opening that is not circular, the inner edge defined in part by an innermost
portion at a minimum radial distance from the axis and the inner edge having an outward portion spaced radially outwardly from the innermost portion, the innermost portion being located radially inwardly of the sidewall and axially between the first and second end of the sidewall, wherein the washer is received between the housing and the pinion gear with at least part of the sidewall overlapping at least part of the outer surface and wherein a gap is provided between the sidewall and the outer surface to permit fluid flow between the wall and the outer surface, and wherein the wall has a uniform thickness without any voids in the wall and in combination with the limitations as written in claim 11.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-KR 1020090118446 discloses a differential assembly (Figure 1) having a spacer between a side gear and the housing wherein the spacer has an innermost portion as recited in claim 1 (Figures 3 and 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        September 10, 2021